NUMBER 13-20-00271-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

RYAN JET RODRIGUEZ,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 464th District Court
                         of Hidalgo County, Texas.


                         MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Perkes
          Memorandum Opinion by Chief Justice Contreras

      This case is before the court on appellant’s motion to dismiss his appeal indicating

he has bonded out and believes the appeal is now moot. See TEX. R. APP. P. 42.2(a).

Without passing on the merits of the case, we GRANT the motion to dismiss pursuant to

Texas Rule of Appellate Procedure 42.2(a) and DISMISS the appeal. Therefore, having
dismissed the appeal at appellant's request, no motion for rehearing will be entertained,

and our mandate will issue forthwith.

                                                             DORI CONTRERAS
                                                             Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 17th
day of September, 2020.




                                           2